IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
v.

CHRISTIAN R. GILBERT,
[DOB: 07/15/1996]

Defendant.

No. 4) Als OI- LE -S- Ata

18 U.S.C. § 64]

(Theft of Government Property)
NMT | Year Imprisonment

NMT $100,000 Fine

NMT 1 Year Supervised Release
Class A Misdemeanor

Mandatory Order of Restitution
$25 Special Assessment
(per count of conviction)

 

INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

On or between October 3, 2019, and continuing through on or about February 20, 2020,

said dates being approximate, in Taney County, within the Western District of Missouri, the

defendant, CHRISTIAN R. GILBERT, willfully and knowingly did steal, purloin, and convert

to his own use timber, of the goods and property of the United States, in violation of Title 18,

United States Code, Section 641.

DATED: 8/13 [2020
Springfield, Missouri

Respectfully submitted,
TIMOTHY A. GARRISON
United States Attorney

Clb

CASEY CI/ARK
Assistant United States Attorney

 
